Case 19-14658-amc   Doc 49-1     Filed 08/06/20 Entered 08/06/20 11:58:25   Desc
                               Exhibit Page 1 of 6




                                                                        Exhibit A
Case 19-14658-amc   Doc 49-1     Filed 08/06/20 Entered 08/06/20 11:58:25   Desc
                               Exhibit Page 2 of 6




                                                                        Exhibit A
Case 19-14658-amc   Doc 49-1     Filed 08/06/20 Entered 08/06/20 11:58:25    Desc
                               Exhibit Page 3 of 6




                                                                            Exhibit B
   Case 19-14658-amc          Doc 49-1     Filed 08/06/20 Entered 08/06/20 11:58:25    Desc
                                         Exhibit Page 4 of 6



                         N.A.D.A. Official Used Car Guide
                                Vehicle Valuation
                                    Print Date: August 05, 2020



Vehicle Description: 2012 HONDA Odyssey-V6 Wagon 5D EX-L
VIN:                 5FNRL5H6XCB146089


Base Values
    Retail: $ 12450.00              Wholesale/Trade-in: $ 9775.00




Optional Equipment/Adjustments
    Estimated Miles: 107500         $ 0.00




Total Adjusted N.A.D.A. Used Car Guide Values
    Retail: $ 12450.00              Retail/Wholesale Average: $ 11112.50




Reference 08/2020 Eastern




                                                                                      Exhibit C
Case 19-14658-amc   Doc 49-1     Filed 08/06/20 Entered 08/06/20 11:58:25   Desc
                               Exhibit Page 5 of 6




                                                                        Exhibit D
Case 19-14658-amc   Doc 49-1     Filed 08/06/20 Entered 08/06/20 11:58:25   Desc
                               Exhibit Page 6 of 6




                                                                        Exhibit D
